Title: James Madison to [John Griscom], 4 May 1833
From: Madison, James
To: Griscom, John


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 4th. 1833
                            
                        
                        I recd. in due time your letter of the 17th. Ult: with the Copy of your two Vols. entitled "year in Europe.
                            I have made some progress in the perusal of them; eno’ to satisfy me that the objects & observations which they
                            present, well merit the entire perusal I have in view. But as I may be much retarded in it by the feeble state to which
                            age & desease have reduced me, and by other claims on my time, I will not postpone the acknowledgment of your kind
                            communication; and I make it with my own hand as you seem to wish; tho’ in the habit now, required by the effect of
                            Chronic Rheumatism on my fingers, of substituting as much as possible, a borrowed pen. A further effect of the same cause,
                            is that what I now write, is in a character essentially different from what it was in middle life; and even from what it
                            was at the latest date of my healthy condition.
                        Mrs. Madison is gratified by the interest you express in her health which is generally good, & joins
                            me in tendering the respects & friendly salutations which I pray you to accept.
                        
                            
                                James Madison
                            
                        
                    